DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/108,761, filed on 01 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natarajan et al. (US 20190275671 A1 and Natarajan hereinafter).
Regarding Claims 1, 10 and 16
Regarding claim 1, Natarajan teaches a method (see all Figs.; [0038]-[0040]) comprising:
obtaining, from a user device, image data depicting an instruction manual for assembling a plurality of assembly components (see Fig. 1, display 112 and picture 126; Fig. 18, step 1804; [0038], [0045], [0059] and [0103]);
processing the image data using a machine learning model to generate instruction data representing a sequence of instructions for assembling the plurality of assembly components (see "reinforcement learning (RL)" and "R-CNN" in Fig. 18, steps 1806 and 1808; [0039]-[0040], [0046], [0060], [0068] and [0104]-[0105]), wherein the machine learning model has been configured through training to process images depicting instruction manuals and to generate instruction data characterizing sequences of instructions identified in the instruction manuals (see [0031]-[0033], [0040], [0046], [0068] and [0105]);
processing the instruction data to generate a robotic control plan to be executed by one or more robotic components for assembling the plurality of assembly components (see Fig. 18, steps 1806 and 1808; [0040] and [0105]); and
providing the robotic control plan to a robotic control system for executing the robotic control plan using the one or more robotic components (see Fig. 18, step 1810; [0040] and [0106]).
Regarding claim 10, Natarajan additionally teaches a system comprising one or more computers and one or more storage devices storing instructions that are operable (see Fig. 3, all), when executed by the one or more computers, to cause the one or more computers to perform the above operations (as discussed above).
Regarding claim 16, Natarajan additionally teaches one or more non-transitory storage media storing instructions (see [0098] and [0100]) that when executed by one or more computers cause the one or more computers to perform the above operations (as discussed above).
Regarding Claims 9, 15 and 20
Natarajan teaches the method of claim 1, the system of claim 10 and the non-transitory storage media of claim 16 (as discussed above),
wherein:
the image data comprises an image depicting a portion of the instruction manual that identifies each of the plurality of assembly components (see Fig. 1, display 112 and picture 126; [0038], [0045], [0059] and [0103]); and
generating the instruction data comprises, for each assembly component, generating a representation of the assembly component and identifying, using the generated representation, respective depictions of the assembly component in one or more other images of the image data corresponding to respective other portions of the instruction manual (see [0038]-[0039], [0045], [0059]-[0062] and [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan as applied to claims 1, 10 and 16 above, and further in view of Solowjow et al. (WO 2022056050 A1 and Solowjow hereinafter).
Regarding Claims 2, 11 and 17
Natarajan teaches the method of claim 1, the system of claim 10 and the non-transitory storage media of claim 16 (as discussed above), 
Natarajan further teaches wherein generating the robotic control plan comprises:
processing i) the instruction data to generate the robotic control plan (see Fig. 18, steps 1806 and 1808; [0040] and [0105]).
Natarajan is silent regarding obtaining, from the user device, second image data depicting the plurality of assembly components; 
obtaining, for one or more of the assembly components, assembly component data characterizing one or more properties of the assembly component; and 
processing ii) the assembly component data to generate the robotic control plan.
Solowjow teaches a method (see all Figs., [0006]) comprising:
processing instruction data to generate a robotic control plan to be executed by one or more robotic components for assembling the plurality of assembly components (see [0006]); and
providing the robotic control plan to a robotic control system for executing the robotic control plan using the one or more robotic components (see [0006]), 
wherein generating the robotic control plan comprises:
obtaining, from the user device, second image data depicting the plurality of assembly components (see [0006]-[0007], [0017] and [0035]);
obtaining, for one or more of the assembly components, assembly component data characterizing one or more properties of the assembly component (see [0017], [0019]-[0020], [0023]-[0024]); and
processing i) the instruction data and ii) the assembly component data to generate the robotic control plan (see [0006] and [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Solowjow to Natarajan. That is, it would have been obvious to modify the process/system/non-transitory storage media of Natarajan to further include instructions for obtaining, from the user device, second image data depicting the plurality of assembly components; obtaining, for one or more of the assembly components, assembly component data characterizing one or more properties of the assembly component; and processing the assembly component data to generate the robotic control plan, as taught by Solowjow. 
Solowjow teaches imaging assembly components and providing the images to a machine learning model in order to determine grasp points and insertion points of the assembly components. A person having ordinary skill in the art would have been motivated to apply the same technique to the process/system/non-transitory storage media of Natarajan in order to attain the same results. 
Application of the known technique taught by Solowjow to the process/system/non-transitory storage media taught by Natarajan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method/system/non-transitory storage media, further comprising obtaining, from the user device, second image data depicting the plurality of assembly components; obtaining, for one or more of the assembly components, assembly component data characterizing one or more properties of the assembly component; and processing the assembly component data to generate the robotic control plan. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 3, 12 and 18
Modified Natarajan teaches the method of claim 2, the system of claim 11 and the non-transitory storage media of claim 17 (as discussed above), 
Natarajan is silent regarding wherein obtaining assembly component data for a particular assembly component comprises:
processing the second image data depicting the particular assembly component using a second machine learning model to generate the assembly component data for the particular assembly component, wherein the second machine learning model has been configured through training to process images depicting assembly components and to generate assembly component data characterizing one or more properties of the assembly components.
Solowjow teaches wherein obtaining assembly component data for a particular assembly component comprises:
processing the second image data depicting the particular assembly component using a second machine learning model to generate the assembly component data for the particular assembly component, wherein the second machine learning model has been configured through training to process images depicting assembly components and to generate assembly component data characterizing one or more properties of the assembly components (see Fig. 2, all; [0019]-[0020], [0024] and [0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Solowjow to modified Natarajan. That is, it would have been obvious to further modify the process/system/non-transitory storage media of modified Natarajan to include instructions for processing the second image data depicting the particular assembly component using a second machine learning model to generate the assembly component data for the particular assembly component, wherein the second machine learning model has been configured through training to process images depicting assembly components and to generate assembly component data characterizing one or more properties of the assembly components, as taught by Solowjow. 
Solowjow teaches imaging assembly components and providing the images to a machine learning model in order to determine grasp points and insertion points of the assembly components. A person having ordinary skill in the art would have been motivated to apply the same technique to the process/system/non-transitory storage media of modified Natarajan in order to attain the same results. 
Application of the known technique taught by Solowjow to the process/system/non-transitory storage media taught by modified Natarajan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method/system/non-transitory storage media, further comprising processing the second image data depicting the particular assembly component using a second machine learning model to generate the assembly component data for the particular assembly component, wherein the second machine learning model has been configured through training to process images depicting assembly components and to generate assembly component data characterizing one or more properties of the assembly components. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 5
Modified Natarajan teaches the method of claim 2 (as discussed above),
Natarajan is silent regarding wherein the assembly component data comprises data identifying, for one or more of the plurality of assembly components, one or more of:
a material of the assembly component,
a weight of the assembly component,
a density of the assembly component,
a center of mass of the assembly component,
a strength of the assembly component,
a flexibility of the assembly component, or
one or more preferred or required touch points of the assembly component.
Solowjow teaches wherein the assembly component data comprises data identifying, for one or more of the plurality of assembly components:
one or more preferred or required touch points of the assembly component (see "grasp points" in [0019] and [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Solowjow to modified Natarajan. That is, it would have been obvious to further modify the process of modified Natarajan to include instructions for identifying, for one or more of the plurality of assembly components, one or more preferred or required touch points of the assembly component, as taught by Solowjow. 
Solowjow teaches imaging assembly components and providing the images to a machine learning model in order to determine grasp points and insertion points of the assembly components. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Natarajan in order to attain the same results. 
Application of the known technique taught by Solowjow to the process taught by modified Natarajan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the assembly component data comprises data identifying, for one or more of the plurality of assembly components, one or more preferred or required touch points of the assembly component. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (as modified by Solowjow) as applied to claims 2, 11 and 17 above, and further in view of Harada (US 20190099890 A1 and Harada hereinafter).
Regarding Claims 4, 13 and 19
Modified Natarajan teaches the method of claim 2, the system of claim 11 and the non-transitory storage media of claim 17 (as discussed above),
Natarajan is silent regarding wherein obtaining assembly component data for a particular assembly component comprises:
identifying the particular assembly component in the second image data; and
obtaining, from a data store, predetermined assembly component data for the particular assembly component.
Harada teaches a method (see all Figs.; [0005]) comprising:
processing instruction data to generate a robotic control plan to be executed by one or more robotic components for assembling the plurality of assembly components (see [0005]); and
providing the robotic control plan to a robotic control system for executing the robotic control plan using the one or more robotic components (see [0005]), 
wherein generating the robotic control plan comprises:
obtaining, from the user device, second image data depicting the plurality of assembly components (see Fig. 4, steps S140-S150; [0005], [0035] and [0044]-[0045]);
obtaining, for one or more of the assembly components, assembly component data characterizing one or more properties of the assembly component (see [0005]); and
processing i) the instruction data and ii) the assembly component data to generate the robotic control plan (see [0005]),
wherein obtaining assembly component data for a particular assembly component comprises:
identifying the particular assembly component in the second image data (see [0005] and [0088]-[0089]); and
obtaining, from a data store, predetermined assembly component data for the particular assembly component (see Fig. 4, steps S110-S120; Fig. 5, all; [0080]-[0085]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Harada to modified Natarajan. That is, it would have been obvious to modify the process/system/non-transitory storage media of modified Natarajan to further include instructions for identifying the particular assembly component in the second image data; and obtaining, from a data store, predetermined assembly component data for the particular assembly component, as taught by Harada. 
Harada teaches a data store including predetermined rules defining a priority order in which assembly components should be assembled in. A person having ordinary skill in the art would have been motivated to apply the same technique to the process/system/non-transitory storage media of modified Natarajan in order to attain the same results. 
Application of the known technique taught by Harada to the process/system/non-transitory storage media taught by modified Natarajan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method/system/non-transitory storage media, wherein obtaining assembly component data for a particular assembly component comprises: identifying the particular assembly component in the second image data; and obtaining, from a data store, predetermined assembly component data for the particular assembly component. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan as applied to claims 1, and 10 above, and further in view of Birkmeyer et al. (US 20210001488 A1 and Birkmeyer hereinafter).
Regarding Claims 6 and 14
Natarajan teaches the method of claim 1 and the system of claim 10 (as discussed above),
Natarajan is silent regarding wherein the plurality of assembly components have been manufactured by a particular manufacturer, and wherein the machine learning model has been trained using training examples corresponding to the particular manufacturer.
Birkmeyer teaches a method (see all Figs.; [0038], [0042]) comprising:
processing the instruction data to generate a robotic control plan to be executed by one or more robotic components for assembling the plurality of assembly components (see [0042]-[0044]); and
providing the robotic control plan to a robotic control system for executing the robotic control plan using the one or more robotic components (see [0042]-[0044]),
wherein the plurality of assembly components have been manufactured by a particular manufacturer, and wherein the machine learning model has been trained using training examples corresponding to the particular manufacturer (see [0094] and [0109]-[0113], especially [0110 "Accordingly, the classification of the object identifier 304 may be more granular and classify cutlery as being either a fork, spoon, or knife and further classify it as being of a particular size and/or from a particular manufacturer."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Birkmeyer to modified Natarajan. That is, it would have been obvious to modify the plurality of assembly components of the process/system of modified Natarajan to be manufactured by a particular manufacturer, and to train the machine learning model using training examples corresponding to the particular manufacturer, as taught by Birkmeyer. 
Birkmeyer teaches using a training convolution neural network to identify objects from a particular manufacturer. Once identified, the objects can be picked and placed by a robot into designated positions. A person having ordinary skill in the art would have been motivated to apply the same technique to the process/system of modified Natarajan in order to attain the same results. 
Application of the known technique taught by Birkmeyer to the process/system taught by modified Natarajan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method/system, wherein the plurality of assembly components have been manufactured by a particular manufacturer, and wherein the machine learning model has been trained using training examples corresponding to the particular manufacturer. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 7
Natarajan teaches the method of claim 6 (as discussed above),
Natarajan is silent regarding wherein the instruction data is represented using a computer language that can be used to represent instruction manuals produced by a plurality of different manufacturers.
Birkmeyer teaches wherein the instruction data is represented using a computer language that can be used to represent instruction manuals produced by a plurality of different manufacturers (see [0094] and [0109]-[0113], especially [0110 "There may be multiple types of forks, spoons, and knives, such as different types of forks, serving utensils, cutlery from different manufacturers."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Birkmeyer to modified Natarajan. That is, it would have been obvious to modify the instruction data of the process of modified Natarajan to be represented using a computer language that can be used to represent instruction manuals produced by a plurality of different manufacturers, as taught by Birkmeyer. 
Birkmeyer teaches using a training convolution neural network to identify objects from a variety of different manufacturers. Once identified, the objects can be picked and placed by a robot into designated positions. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Natarajan in order to attain the same results. 
Application of the known technique taught by Birkmeyer to the process taught by modified Natarajan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the instruction data is represented using a computer language that can be used to represent instruction manuals produced by a plurality of different manufacturers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan as applied to claim 1 above, and further in view of Cousins et al. (US 20180333853 A1 and Cousins hereinafter).
Regarding Claim 8
Natarajan teaches the method of claim 1 (as discussed above), 
Natarajan is silent regarding wherein the one or more robotic components execute the robotic control plan in a temporary robotic operating environment.
Cousins teaches a method (see [0016]-[0017] and [0060]) comprising:
providing a robotic control plan to a robotic control system for executing the robotic control plan using the one or more robotic components (see [0016]-[0017] and [0060]),
wherein the one or more robotic components execute the robotic control plan in a temporary robotic operating environment (see [0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Cousins to modified Natarajan. That is, it would have been obvious to modify the process of modified Natarajan to be executed in a temporary robotic operating environment, as taught by Cousins. 
Cousins teaches a process capable of operating a robot in a temporary environment, such as an environment with temporary obstacles. A person having ordinary skill in the art would have been motivated to modify the process of modified Natarajan to operate in a temporary environment in order to attain the same results. 
Application of the known technique taught by Cousins to the process taught by modified Natarajan would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the one or more robotic components execute the robotic control plan in a temporary robotic operating environment. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kalouche et al. (US 20210268658 A1 and Kalouche hereinafter). Kalouche teaches at least a method comprising: obtaining, from a user device, image data depicting an instruction manual for assembling a plurality of assembly components; processing the image data using a machine learning model to generate instruction data representing a sequence of instructions for assembling the plurality of assembly components, wherein the machine learning model has been configured to process images depicting instruction manuals and to generate instruction data characterizing sequences of instructions identified in the instruction manuals; processing the instruction data to generate a robotic control plan to be executed by one or more robotic components for assembling the plurality of assembly components; and providing the robotic control plan to a robotic control system for executing the robotic control plan using the one or more robotic components. See Fig. 1, display device 16; Fig. 4, all; [0007] and [0022].
It is noted that Kalouche could be used to render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664